IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40908
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE ALEJANDRO DOMINGUEZ-ALARCON,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-172-1
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Jose Alejandro Dominguez-Alarcon appeals his 70-month

sentence following his plea of guilty to a charge of illegal

re-entry to the United States after deportation, a violation of

8 U.S.C. § 1326.   Dominguez-Alarcon asserts that the felony

conviction that resulted in his increased sentence under 8 U.S.C.

§ 1326(b)(2) was an element of the offense that should have been

alleged in the indictment.   He acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

226-27 (1998), but he seeks to preserve the issue for Supreme

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40908
                                -2-

Court review in light of Apprendi v. New Jersey, 120 S. Ct. 2348,

2362-63 (2000).   Dominguez-Alarcon’s argument is foreclosed.   See

Almendarez-Torres, 523 U.S. at 235.

     AFFIRMED.